                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF KENTUCKY
                    SOUTHERN DIVISION at LONDON


LEEANN NICOLE SMITH,             )
                                 )
     Plaintiff,                  )               Case No.
                                 )           6:17-cv-261-JMH
v.                               )
                                 )         MEMORANDUM OPINION
                                 )              AND ORDER
NANCY A. BERRYHILL, ACTING       )
COMMISSIONER OF SOCIAL           )
SECURITY,                        )
                                 )
     Defendant.                  )

                              ***
     Plaintiff Leeann Nicole Smith brings this matter under 42

U.S.C. § 405(g) seeking judicial review of an administrative

decision of the Acting Commissioner of Social Security. The Court,

having reviewed the record and the cross motions for summary

judgment filed by the parties, will AFFIRM the Commissioner’s

decision because the claimant has failed to properly raise any

arguments demonstrating remand is warranted and the ALJ’s decision

is supported by substantial evidence.

            I.    Standard for Determining Disability

     Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12
months.”     42 U.S.C. § 423(d)(1)(A).        In determining disability, an

Administrative Law Judge (“ALJ”) uses a five-step analysis.                       See

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

Step   One   considers       whether   the   claimant      is   still    performing

substantial     gainful      activity;    Step     Two,    whether   any    of    the

claimant’s    impairments       are    “severe”;    Step    Three,      whether   the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform past relevant

work; and, if necessary, Step Five, whether significant numbers of

other jobs exist in the national economy which the claimant can

perform.     As to the last step, the burden of proof shifts from the

claimant to the Commissioner.            Id.; see also Preslar v. Sec’y of

Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                  II.     Procedural and Factual History

       Smith filed an application for supplemental security income

(“SSI”) on August 9, 2013, alleging disability as of July 31, 2010.

[TR 237].      Smith alleged disability due to mental impairments,

including depression, dipolar disorder, a learning disability, and

paranoia.     [TR 268].      Smith’s application for benefits was denied

initially and upon reconsideration.

                        A.   Medical Evidence at Issue

       In May 2014, Dr. Naushad Haziq performed a consultative

internal medicine exam.         [TR 544-50].       Dr. Haziq’s exam noted that

Smith complained of “depression, bipolar disorder, a learning

                                         2
 
disability, and paranoia” but Smith presented with no physical

complaints.                          [TR 544].                 Dr. Haziq noted a “longstanding history of

anxiety, bipolar disorder, learning, and depression, since age 10”

but noted that Smith was not taking medications for these disorders

at the time of the exam.                                         [Id.].       Dr. Haziq also reviewed records

from the Manchester Memorial Hospital and from he Willowbrook

Women’s Center.                                   [TR 545].

              In          his           examination               notes,      Dr.   Haziq    stated     that    Smith

“appear[ed] very anxious,” was “trembling,” and “could not sit

still.” [TR 546]. Dr. Haziq noted that Smith was somewhat tearful

and cried at times during the exam.                                                 [Id.].      Additionally, Dr.

Haziq                made              a         general         observation        that     Smith    could     speak

understandably and follow instructions without difficulty.                                                     [Id.].

Finally, Dr. Haziq listed his impression as “moderate to severe

anxiety.”                       [TR 547].

              Additionally,                               records   from      physician’s     assistant       Crystal

Smith, PA-C, reflect diagnoses of an unspecified anxiety disorder,

major              depressive                         disorder,     and       fatigue,     among    other    physical

symptoms and complaints.                                         [TR 551].      Medical records indicate that

Smith had been treated with prescription medication Sertraline.1

[TR           552].                     Otherwise,              Smith’s       primary    care      medical    records


                                                            
1 The prescription medication Sertraline is more commonly referred
to by its brand name, Zoloft.       Sertraline is used to treat
depression, obsessive compulsive disorder (OCD), social anxiety
disorder, panic disorder, and other related mental health issues.
                                                                          3
 
demonstrate no significant medical treatment for mental health

impairments or issues.      [TR 551-53].

     In November 2013, Dr. Timothy L. Baggs, Psy.D., performed a

consultative examination on Smith.            [TR 533-42].    Smith reported

that she was applying for benefits due to bipolar disorder,

depression, and anxiety.        [TR 533].       Smith stated that she had

been impacted by these mental health issues her entire life.

[Id.].

     Dr. Baggs inquired about Smith’s symptoms related to her

mental health impairments.       Smith reported that she did not feel

like herself, was very paranoid, and was experiencing insomnia.

[TR 535].    Smith stated that she had difficulty getting along with

other people and wanted to stay in bed constantly.            [Id.].         Still,

Smith noted no required psychiatric hospitalization but reported

that she had participated in a program through Comprehensive Care

in 2009.    [TR 535].

     Furthermore,       Smith   reported      that    she   had   a     troubled

childhood,    had   difficulty     in       school,   struggled       with    drug

dependency issues, and had past legal issues. [TR 533-537].                  Smith

reported that she was on a Suboxone program related to substance

abuse issues.    [TR 536].

     Based on result of the examination, Dr. Baggs stated that

Smith presented as a woman who was experiencing drug addiction.

[TR 539].    Dr. Baggs also noted that Smith reported experiencing

                                        4
 
bipolar disorder but said that “questioning of the claimant this

date would not tend to suggest symptoms of sufficient amount to

warrant diagnosis.”      [Id.].   Furthermore, Dr. Baggs stated that

Smith had difficulty articulating symptoms of depression other

than reporting that she was socially withdrawn and was experiencing

insomnia.     [Id.].   As a result, Dr. Baggs’s primary diagnosis was

drug addiction, not any mental health impairment or disorder.

[Id.].

        Finally, Dr. Baggs opined that Smith had the ability to

understand and remember simple instructions, seemed capable of

maintaining     sustained   concentration   and   persistence   in   the

completion of a task in a normal amount of time, and could respond

and adapt effectively to pressures found in normal work settings.

[TR 40].

        Additionally, state agency medical consultants Drs. Jack Reed

and Laura Cutler reviewed Smith’s medical records.      Dr. Reed found

that Smith has no medically determinable physical impairment.        [TR

104-05].     Dr. Cutler opined that Smith had mild restriction in

activities of daily living, and had moderate difficulties in

maintaining social functioning, concentration, persistence, and

pace.     [TR 106].




                                    5
 
                                                         B.     Administrative Hearing

              On February 25, 2016, Smith appeared at an administrative

hearing before ALJ Donald A. Rising.2                                                [TR 45-84].    Smith was

represented                          by          attorney          Kenneth   Stepp   at   the   administrative

hearing.

              At the hearing, Smith reported that she lived in a mobile

home with her husband and father-in-law.                                               [TR 51].    She stated

that she has a ninth-grade education and that while she had thought

about getting a GED, she had not taken any steps to acquire a GED.

[Id.].                   Smith reported that she could read but had difficulty

understanding what words mean.                                           [Id.].      Smith reported that she

had worked intermittently in food service jobs but that she quit

because she was unable to deal with the customers and other

employees.                         [TR 53-54].

              Smith was also asked about the medical problems that prevent

her from working.                                        Smith stated that she was disabled due to her

anxiety.                        [TR 55].                       When asked whether she got treatment for

anxiety or took medication Smith responded, “Yeah, I do, and that’s

what I’m trying to tell you, is I don’t know.                                             You have to look at

these papers.                             I don’t have . . . no idea what you’re talking about

or nothing.                           You just have to look at these papers.”                      [TR 55-56].



                                                            
2 Smith appeared at a brief administrative hearing on October 22,
2015. [TR 34-43]. This hearing was continued when Smith indicated
that she wanted to be represented by counsel at the hearing.
                                                                        6
 
When the ALJ asked what Smith was referring to by “these papers”

and whether she was referring to school records, Smith curtly

replied, “All of it.”      [TR 56].    Smith also reported that she had

taken Zoloft off and on for a few years, which helps with her

anxiety.    [TR 57-58].     Smith reported that she was a “nervous

wreck” at the hearing and stated that she did not get along with

people.    [TR 58-59].

     The ALJ also discussed physical problems with Smith.           Smith

reported that she had hepatitis C and suffered from restless leg

syndrome.    [TR 59-60].     Smith reported that hepatitis C caused

symptoms including “being sick to your stomach, headache, no

appetite, [and] loss of weight.”          [TR 60-61].   Smith stated that

she suffered from these symptoms of a daily basis and that, while

she took no medicine for hepatitis C, she was supposed to have a

biopsy of her liver.     [TR 61].

     Next, the ALJ asked Smith about her restless leg syndrome and

her ability to stand and sit.         [TR 62].   Smith reported that she

could only stand for around ten minutes and that if she stood for

a longer period, she would feel like she was going to pass out.

[Id.].    Smith also noted that she could only sit for short periods

of time due to back pain.     [Id.].

     As far as daily activities were concerned, Smith reported

that she could bathe herself, dress herself, and perform some

household chores, like sweeping.          [TR 62-63].   Smith stated that

                                      7
 
her husband did most of the cooking and laundry.               [TR 63].

Furthermore, Smith stated that she did not have a driver’s license,

had no hobbies, did not go to the grocery, and spent most of her

time during the day laying in bed and watching television.            [TR

63-64]. Smith also reported that she had three children—ages nine,

five, and approximately two at the time—that are cared for by

others.    [TR 66-68].

     Moreover, Joann Bullard, a vocational expert, testified at

the hearing.      The ALJ asked the vocational expert a hypothetical

question based on an individual of Smith’s vocational profile who

perform work at all levels of exertion that involved simple, one

or   two   step    instructions,   occasional     public   contact,   and

infrequent changes in routine.         The expert testified that the

hypothetical      individual   could    perform     medium,    unskilled

occupations such as hand packager, industrial cleaner, and laundry

laborer.   [TR 72].

     Smith’s attorney then told the vocational expert to assume

that the claimant is telling the truth that she could not get along

or be around other people and then asked whether there were any

jobs that Smith could perform.          [TR 73].      In response, the

vocational expert said that “[i]f she could not work with coworkers

– and tolerate coworkers at all, she could not work, sir.”        [Id.].

     Finally, Smith’s father-in-law, Herman Smith, testified at

the hearing.       Mr. Smith indicated that he lived in the same

                                   8
 
household as the claimant and her husband.            [TR 75-76].   Mr. Smith

said that the claimant is forgetful and listed numerous incidents

where the claimant had gotten distracted or forgotten something.

[TR 76-77].     Additionally, Mr. Smith reported that the claimant

did not like to be around other people, including visitors in the

home, and often got angry.       [TR 77-79].     Mr. Smith stated that the

claimant would often burn food while cooking and would mix dirty

and clean laundry together and must wash all the laundry again.

[TR 80-82]. Finally, Mr. Smith opined that the claimant was unable

to hold a job.    [TR 78].

                 C.    ALJ Decision and Current Appeal

     On April 7, 2016, the ALJ issued an unfavorable decision,

finding that Smith was not disabled.           [TR 7-18].     At the time of

the decision, Smith was twenty-six.

     In his written decision, the ALJ found that Smith had the

following     severe    impairments,       learning   disability,       anxiety,

depression,     and    substance   abuse      disorder,     but   that     these

impairments    did     not   presumptively     meet    or   equal   a     listed

impairment. [TR 12-15]. Additionally, the ALJ found that, despite

these impairments, Smith could perform medium exertion occupations

that existed in significant numbers in the national economy.                 [TR

15-18].   The appeals council denied review.           [TR 1-5].

     Subsequently, Smith initiated the present appeal.                   [DE 2].

Consistent with the Court’s standing scheduling order in Social

                                       9
 
Security     cases,   the    parties    filed   cross   motions   for    summary

judgment [DE 13; DE 15].           As a result, this matter is ripe for

review.

                            III.   Standard of Review

        When reviewing the ALJ’s decision, this Court may not “try

the   case   de   novo,     resolve    conflicts   in   evidence,   or    decide

questions of credibility.”          Ulman v. Comm’r of Soc. Sec, 693 F.3d

709, 713 (6th Cir. 2012).          This Court determines only whether the

ALJ’s ruling is supported by substantial evidence and was made

pursuant to proper legal standards.             Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994).                   “Substantial

evidence” is defined as “more than a scintilla of evidence but

less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Id.   The Court is to affirm the decision, provided it is supported

by substantial evidence, even if this Court might have decided the

case differently.       See Her v. Comm’r of Soc. Sec., 203 F.3d 388,

389-90 (6th Cir. 1999).

        Even so, the existence of substantial evidence supporting the

Commissioner’s decision cannot excuse failure of an ALJ to follow

a mandatory regulation that “is intended to confer a procedural

protection” for the claimant.           Wilson v. Comm’r of Soc. Sec., 378

F.3d 541, 543, 546–47 (6th Cir. 2004).              “To hold otherwise ...

would    afford   the     Commissioner    the   ability   [to]    violate    the

                                        10
 
regulation    with   impunity    and    render    the   protections   promised

therein illusory.”      Id. at 546; see also Cole v. Comm’r of Soc.

Sec., 661 F.3d 931, 937 (6th Cir. 2011) (“An ALJ’s failure to

follow agency rules and regulations ‘denotes a lack of substantial

evidence, even where the conclusion of the ALJ may be justified

based upon the record.’” (quoting Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 409 (6th Cir. 2009))).

                                IV.    Analysis

       Smith raises four issues in the present appeal.           First, Smith

says   that   the    overwhelming      weight    of   the   medical   evidence,

including the opinions of treating source physicians, proves that

Smith is totally disabled.             Second, Smith maintains that law

testimony at the administrative hearing conclusively demonstrates

that she is disabled. Third, Smith contends that the ALJ committed

reversible error in failing to apply the Sixth Circuit’s test for

evaluating pain.       Fourth, and finally, Smith reasons that the

testimony of the vocational expert indicates that Smith is totally

disabled.

       As an initial matter, the Court notes that Smith has largely

failed to provide any meaningful argument on the issues raised on

appeal. Smith has stated issues and have provided applicable rules

of law, but Smith has failed to provide the requisite application

of that law to the specific facts of this case. Generally, “issues

adverted to in a perfunctory manner, unaccompanied by some effort

                                        11
 
at   developed   argumentation,    are      deemed   waived.    It    is   not

sufficient for a party to mention a possible argument in the most

skeletal way, leaving the court to . . . put flesh on its bones.”

Vasquez v. Astrue, No. 6:12–CV–125–KSF, 2013 WL 1498895, at *6

(E.D. Ky. Apr. 11, 2013) (citing McPherson v. Kelsey, 125 F.3d

989, 995–96 (6th Cir.1997)); see also Hollon ex rel. Hollon v.

Comm’r of Soc. Sec., 447 F.3d 477, 491 (6th Cir. 2006).

      As such, many of Smith’s arguments have been waived for

failure to provide any argument, specific to the facts of this

case, that demonstrates that Smith is entitled to relief.                  For

example, on the first issue, Smith spends almost two full pages

citing   law   but   only   provides    the   following   argument,   “Thus,

benefits should be granted because the overwhelming weight of the

treating and examining physician opinions prove that Leeann Smith

is totally disabled.”       [DE 13-1 at 9-10, Pg ID 729-30].

      But this Court is not engaging in de novo review or reweighing

the evidence on appeal.         As such, at least some argument and

citation to the record is required for Smith to demonstrate that

she is entitled to relief in this appeal.            Counsel may not simply

throw a basketful of law at the wall and hope that something

sticks. Instead, counsel must take the additional step of pointing

to specific instances where the ALJ erred and provide citations to

the record that indicate that the ALJ’s decision is not supported

by substantial evidence.      Otherwise, this Court is not obliged to

                                       12
 
scour the entire record, looking for evidence that may support

Smith’s claims.

      Still, on the merits, there is no apparent information before

that indicates that the ALJ erred and after review of the relevant

record evidence, the ALJ’s decision is supported by substantial

evidence.    Each of the issues raised by Smith is addressed in turn

below.

(1)   Medical Evidence and Opinions of Treating Source Physicians

      As an initial matter, the treating source rule has been

recently modified and the controlling weight standard has been

rescinded.    See 82 Fed. Reg. 5844, 5845 (Jan. 18, 2017).      Even so,

this rule change only applies to more recent cases.          See 82 Fed.

Reg. 15,263 (Mar. 27, 2017).       As a result, the treating source

standard applies to this case since Smith’s claim for benefits was

filed before March 27, 2017.

         In general, under the treating source rule, medical opinions

from a treating source are given more weight than opinions from a

non-treating source “since these sources are likely to be the

medical     professionals   most   able   to   provide   a     detailed,

longitudinal picture of [the claimant’s] medical impairment(s)[.]”

20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).      A treating source is

defined as a

      medical source who provides [the claimant], or has
      provided [the claimant], with medical treatment or
      evaluation and who has, or has had, an ongoing treatment

                                   13
 
     relationship with [the claimant] ... [of] a frequency
     consistent with accepted medical practice for the type
     of treatment and/or evaluation required for [the]
     medical condition(s).

20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2).       Medical opinions are

“judgments about the nature and severity of [the claimant’s]

impairment(s), including . . . symptoms, diagnosis and prognosis,

what [the claimant] can still do despite impairment(s), and [his

or   her]   physical   or   mental    restrictions.”   20   C.F.R.   §§

404.1527(a)(1), 416.927(a)(1).

     Here, Dr. Haziq, Dr. Baggs, and Ms. Smith may all be treating

sources under the administrative regulations. Based on the primary

care medical records, it appears that Ms. Smith had the longest

longitudinal history of treating Smith. Still, most of the medical

records from these providers provide information about subjective

complaints by Smith, Smith’s history, and medical diagnoses. There

do not appear to be any medical opinions in the record, nor has

Smith brought any to the attention of this Court, that were

disregarded by the ALJ because these medical providers do not

appear to have opined that Smith was disabled or suffered from any

medical condition that would suggest she was disabled.           As a

result, the ALJ did not violate the treating source rule.

     Furthermore, a review of the ALJ’s written decision indicates

that the ALJ reviewed the relevant medical evidence in the record.

For instance, the ALJ discussed Smith’s symptoms associated with


                                     14
 
hepatitis C, back pain, and restless leg syndrome, including the

fact that these symptoms made it difficult for Smith to stand or

walk for long periods.         [TR 12].     Still, in finding that the

objective medical evidence did not support a finding that these

impairments were severe, the ALJ considered a large amount of

medical evidence, including records from emergency room visits,

consideration of Smith’s subjective complaints, and Dr. Haziq’s

finding that Smith has “no physical complaints” and Dr. Baggs’s

notation     that   he   observed   “nothing   relevant    regarding      the

claimant’s gait, posture or motor behavior.”           [TR 12-13].

     Additionally, it is clear that the ALJ considered the medical

evidence provided by Dr. Baggs and the primary care records from

Ms. Smith.    For example, the ALJ cited to the primary care records

from Clay County Primary Care.            [TR 16].     Moreover, the ALJ

considered and discussed Dr. Baggs findings and observations.             [TR

16-17].

     In sum, the ALJ “is not required to analyze the relevance of

each piece of evidence individually. Instead, the regulations

state that the decision must contain only ‘the findings of facts

and the reasons for the decision.’”       Bailey v. Comm'r of Soc. Sec.,

413 F. App'x 853, 855 (6th Cir. 2011) (quoting 20 C.F.R. §

404.953).    Contrary    to   Smith’s    perfunctory    assertion    to   the

contrary, the ALJ’s written decision indicates that he engaged in

an in-depth review of the medical evidence and that the ALJ

                                    15
 
considered the relevant medical evidence when determining that

Smith was not disabled.

(2)   Lay Testimony and ALJ’s Evaluation of Smith’s Subjective
      Reports of Pain

      In a conclusory fashion, Smith appears to assert that law

testimony     and    Smith’s       subjective     complaints    about    pain

conclusively demonstrate she is disabled.              But this argument is

unavailing.

      First, the ALJ considered and discussed subjective reports

and law testimony at numerous locations in his written report.

For example, the ALJ considered Smith’s activities of daily living

and restrictions in making his decision.            [TR 14].   Additionally,

the ALJ considered and weighed law opinion testimony provided by

Smith’s mother and cited specifically to the testimony of Smith’s

father-in-law.      [TR 14, 17].

      Second, and more important, the objective medical evidence

contradicts Smith’s own subjective reports about her pain and

symptoms and the lay witness testimony.                None of the medical

evidence suggests that Smith was ever treated for a significant

period for chronic pain. In fact, the medical reports of Dr. Haziq

and   Dr.   Baggs   note   that    Smith    had   no   significant    physical

complaints.

      Ultimately,    the   ALJ’s    written     decision   reflects   that   he

considered Smith’s subjective complaints, Smith’s activities of


                                       16
 
daily living, and the opinions of law witnesses in making his

determination.   Moreover, the ALJ’s determination is supported by

the medical evidence.

(3)   Vocational Expert Testimony

      Finally,   Smith’s   argument    that   the   vocational   expert’s

testimony proves that Smith is totally disabled is also futile.

At the administrative hearing, Smith’s attorney engaged in the

following colloquy with the vocational expert:

           Attorney: If we assume that the Claimant is telling
      the truth and the Claimant cannot stand to be around
      other people, are there any jobs that she could perform
      that exist in substantial numbers in the national
      economy?

           Vocational Expert: Lord help me. Can – can I assume
      that what you’re saying, Counselor, is that she could
      not work with coworkers and the public?

           Attorney: That’s true. I think she testified that
      she gets mad and goes off and usually works about three
      days, so yes, that would be our assertion.

           Vocational expert: If she could not work with
      coworkers and – and tolerate coworkers at all, she could
      not work, sir.

[TR 73 (emphasis added)].

      But here, the ALJ was not required to rely on a question that

required assuming that all the claimant’s subjective complaints

were true if those subjective complaints are not supported by the

medical evidence in the record.       There is no doubt that Smith and

others have noted that she is easily agitated, has difficult

interacting socially, and does not like being around others.

                                  17
 
Still, medical professionals, like Dr. Baggs, suggested that these

symptoms were most likely associated with drug dependency issues,

and not entirely attributable to mental health issues.

      Moreover, the attorney’s questions in the above colloquy are

entirely rhetorical.    First, the attorney’s questions require that

Smith be taken entirely at her work about the severity, intensity,

and impact of her symptoms.          Second, and obviously, there is no

doubt that anyone who categorically cannot get along with the

public and other coworkers, who gets angry easily, and who only

works three days, will have difficulty finding and holding a job.

The issue here, of course, is that Smith’s subjective complaints

are   not   supported   by     the    record   evidence,   including   the

observations of multiple healthcare providers.

      In sum, the ALJ was not required to accept the above colloquy

as relevant evidence when that colloquy contained two rhetorical

questions that require disregarding all other record evidence and

accepting the claimant’s complaints as true.

                              V.     Conclusion

      Here, Smith’s perfunctory arguments fail to raise any issues

that require reversal.       Additionally, after independent review of

the relevant record evidence, it is clear that the ALJ’s decision

is supported by substantial evidence.

      Accordingly, IT IS ORDERED as follows:

      (1)   The Commissioner’s final decision is AFFIRMED;

                                       18
 
     (2)   Plaintiff’s   motion   for   summary   judgment   [DE   13]   is

DENIED;

     (3)   Defendant’s   motion   for   summary   judgment   [DE   15]   is

GRANTED;

     (4)   Judgment in favor of the Defendant will be entered

separately.

     This the 29th day of March, 2019.




                                   19
 
